Citation Nr: 0315196	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  98-16 328	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to a higher initial rating for a scar on the 
lower lip and tongue, as a residual of oral trauma.  

2.  Entitlement to a higher initial rating for altered 
sensation of the tongue with minimal speech alteration, as a 
residual of oral trauma.  

3.  Entitlement to a higher initial rating for loss of teeth, 
as a residual of oral trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from October 1986 to January 
1991.  His DD 214 also shows an additional two years and 
eleven months of prior active service.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1998 decision of the RO.  

The issue of entitlement to a higher initial rating for the 
scar on the lower lip and tongue will be addressed in the 
REMAND.  The other claims will be decided.  




FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary to decide the claims for higher 
initial ratings for the altered sensation of the tongue with 
minimal speech alteration and for loss of teeth.  

2.  The veteran sustained oral trauma during service 
resulting in some diminution in taste at the anterior third 
of his tongue and some loss of sensation in the 
anterior portion of his tongue; but there is no marked speech 
impairment, no motor impairment, and no pain; there also is 
no disability of his voice organ, complete loss of taste, and 
his tongue is not missing in part or in whole.

3.  The veteran's oral trauma in service also resulted in 
loss of teeth numbers 7 and 8, his right front and lateral 
incisors; no other teeth are absent due to that dental 
injury.  


CONCLUSIONS OF LAW

1.  The criteria have been met for an initial 10 percent 
rating-but no higher, for the altered sensation of the 
tongue with minimal speech alteration, as a residual of the 
oral trauma in service.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.87a, including 
Diagnostic Code 6276; 4.114, including Diagnostic Code 7202; 
4.124a, including Diagnostic Codes 8207, 8307, 8407; 8210, 
8310, 8410, and 8212, 8312, 8412 (2002).  

2.  The criteria have not been met for a compensable rating 
for the loss of teeth, as a residual of the oral trauma.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.150 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information, or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claims, VA notified the veteran 
both of the necessary information, and also of which evidence 
he was to submit, and which evidence VA would attempt to 
obtain on his behalf.  The RO did this in numerous notice 
letters to the veteran.  In particular, the RO notified him 
in August 1998 that it needed additional evidence from him in 
order for his claims to be successful, and he was also 
informed of the need to keep VA apprised of any additional 
information or evidence in December 1999 and November 2002.  

The evidence also shows the veteran was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) during the 
course of his appeal.  When considered collectively, 
they apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  Therefore, the Board 
determines that the requirements of the VCAA that are 
applicable have been met.  Although the record does show that 
the veteran initially requested a hearing before a Member of 
the Board (who is now called a Veterans Law Judge (VLJ)), it 
also shows that he failed to report for his hearing once it 
was scheduled for May 2003.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the appeals with respect to the veteran's teeth or tongue 
disabilities.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of 
well-grounded claims, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claims-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claims.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential in this particular appeal.

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  The 
RO also had him examined, multiple times, to obtain medical 
opinions concerning the severity of his disabilities at 
issue.  38 U.S.C.A. § 5103A(d).  So VA has satisfied its duty 
to obtain all adequately identified records under 38 U.S.C.A. 
§ 5103A.

In conclusion, under these circumstances, VA could not 
reasonably have done more.  Thus, there is no reasonable 
possibility that additional action on VA's part would aid in 
substantiating the claims.  Therefore, further development 
and further expending of VA's resources is simply not 
warranted in this case, since the veteran has been given 
ample notice of the need to submit supporting evidence or 
argument.  He also will not be prejudiced by the Board's 
decision because VA already has fulfilled its duties, to the 
extent possible, with respect to the claims at hand.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Method of Determining the Rating for a Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where the veteran did not timely appeal the rating 
initially assigned for his disability-just after 
establishing his entitlement to service connection for it, 
his current level of functional impairment is the most 
important consideration.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where, as here, however, the veteran timely 
appealed from the initial ratings assigned, the Board must 
consider whether he is entitled to "staged" ratings to 
compensate him for times since filing his claims when his 
disabilities may have been more severe than at others.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1998).

Historically, the veteran was on guard duty in the 
Philippines while chasing an intruder in 1989, when he fell 
and hit his face on a cliff-rock type surface, with resulting 
traumatic laceration to his lower lip and tongue, and with 
traumatic avulsion to tooth #8 and with the fracture of tooth 
#7.  The operative report shows that he had a 6.0 centimeter 
(cm) stellate laceration with loss of tissue from the 
labiomental fold across the vermilion border, to the depths 
of the labial vestibule.  The 5.0 cm tongue laceration was Y 
shaped, and through and through.  Tooth #8 was avulsed, tooth 
#7 was fractured below the level of the bone, and was removed 
as a result.  Following debridement, the muscular layer, 
dorsal surface, and ventral surface of the tongue was re-
approximated with sutures, and plastic revision of the 
multiple lacerations of the lower lip was attempted.  A 
portion of the labiomental fold was traumatically avulsed 
during the injury.  The x-ray was negative for fracture of 
the mandible.  

The veteran complains of frequent lip biting, increased 
dryness in his mouth, an increasing loss of sensation of the 
front portion of his tongue, and of continuing dental 
problems.  He also has claimed that he has suffered from a 
speech impediment.  Specifically, he had speech problems 
which caused him some degree of discomfort, in January 1998.  
During a VA examination, he explained that because he had to 
give quality assurance speeches at work, he was concerned 
about the adverse effect of his mild speech impediment on his 
employment, as he was also up for a promotion.  Speech 
therapy was deferred until after prosthetic dental work was 
completed.  

In March 1998, service connection was established for three 
separate residuals of the veteran's in-service traumatic oral 
injury:  (1) a noncompensable rating was assigned for the 
altered sensation of the tip of the tongue, with minimal 
speech alteration, under Diagnostic Code 8212;  (2) a 
noncompensable rating was assigned for loss of the teeth, 
under Diagnostic Code 9913; and (3) a noncompensable rating 
was assigned for a scar of the lower lip and tongue, under 
Diagnostic Code 7800.  The latter rating was subsequently 
increased to 10 percent as of August 30, 2002.  

The ill-fitting bridges and multiple prosthetic devices that 
were subsequently installed became loose 2 to 3 times per 
year, and had to be removed, due to hard tissue disease.  
During May 2001 VA examinations, the veteran also reported 
recurrent sores about every month on the lower lip scar, 
itself, which were itchy at first and which lasted a couple 
of weeks.  He said he worked as a supervisor in customer 
service and, as a consequence, worried about his appearance, 
although his concerns lessened somewhat after he received the 
dental implants.  His speech also reportedly improved.  

The question that must be addressed by the Board is whether 
there exists now, or existed at any time since the initial 
grant of service connection, a compensable disability that is 
the residual of this in-service incident.  See Fenderson, 
supra.  

Under the Rating Schedule, dental disabilities are not 
compensable unless there is significant disability to the 
mandible (Codes 9900-9905); ramus (9906-9907); the condyloid 
process (9908-9909); hard palate (9911-9912); teeth (9913); 
or maxilla (9914-9916).  

Although the veteran lost his front right incisors, and had 
considerable difficulty getting a suitable and properly 
fitting prosthetic implant, the Rating Schedule 
only contemplates compensating for the loss of all upper and 
lower teeth, or at a minimum, the loss of all upper anterior 
teeth.  The veteran only lost 2 of his upper anterior teeth, 
and his left front incisor was undamaged.  In September 1998, 
a VA examiner indicated the veteran lost his right front and 
lateral incisors.  But a compensable rating for that 
unfortunate injury to his teeth, without the added injury to 
the maxilla, mandible, etc., is simply not assignable.  Thus, 
although hard tissue disease was diagnosed in April 2000 
(which was treated by removing the healing caps at implants 
#7 and #8), although mild bone loss was noted at tooth #7 in 
July 2000, and although the Board has considered the 
veteran's claim that his appearance was initially negatively 
impacted by his 2 missing anterior teeth, a compensable 
rating for the dental disability is simply not shown by the 
medical evidence during any part of the appeal period.  
Compare Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.)  

The veteran also claims that his speech impediment negatively 
impacted his employment, a manifestation that possibly could 
be separately compensable.  See generally 38 C.F.R. § 4.7; 
Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. 
§ 4.14 (VA's anti-pyramiding provision).  In August 1998, he 
was found to have a mild speech impediment secondary to his 
service-connected residuals of his injury.  Speech therapy 
was deferred, however, pending the results of a dental 
prosthetic implantation.  And although he was diagnosed with 
a mild distortion of sibilant sounds, there is no evidence 
showing that he has either lost the whole or part of his 
tongue, to support a compensable rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7202.  Furthermore, there is no 
evidence that there is any tongue disability manifested by 
marked speech impairment, so that a 30 percent rating could 
be assigned by analogy.  See 38 C.F.R. § 4.20.  
66 Fed. Reg. 29,486, 29,488 (May 2001), effective July 2, 
2001, revised parts of 38 C.F.R. § 4.114, but the changes did 
not impact the veteran's claim in any way.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 
4 Vet. App. 384 (1993).   

Additionally, during the January 2001 VA examination, the 
tongue was within normal limits.  There was no loss of taste, 
in either November 1997 (VA clinical notes) or January 2001 
(VA examination report), and although the veteran could not 
distinguish between salt or sugar, at the "tip of the 
tongue" on examination in August 1999, after testing the 
rest of the veteran's tongue, the examiner diagnosed "no 
overt primary sensory or taste alteration from this injury."  
Therefore, a compensable rating under 38 C.F.R. § 4.87a, Code 
6276, is also not warranted for the complete loss of the 
sense of taste.  64 Fed. Reg. 25,202, 25, 210 (May 1999) 
revised this section, but the changes were not substantive 
and do not impact the veteran's claim in any way.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 
Vet. App. 384 (1993).   

Further, the VA examinations also show that, although 
sensation was diminished in the anterior third portion of the 
veteran's tongue, no atrophy or fasciculations were seen.  
Tongue movements were normal and strength was good.  The 
January 2001 VA examiner stated "however uncomfortable to 
the veteran, this is clearly not a disabling condition."  
Thus, as the evidence does not show any impairment in motor 
function, there is no basis for a compensable rating under 
Diagnostic Codes 8212, 8312 or 8412, which evaluate loss of 
motor function of the tongue.  There is also no evidence to 
show any disability to the veteran's voice organ-therefore a 
compensable rating is also not warranted under any of the 
Diagnostic Codes 8210, 8310, or 8410-which evaluate the 
extent of sensory and motor loss to the voice organ.  

There is hope yet, though, for a higher rating because there 
is some documented impairment of the anterior third of the 
veteran's tongue.  It is best rated by analogy to Code 8407, 
for neuralgia of the seventh cranial nerve.  38 C.F.R. 
§ 4.20.  Although taste is not completely impaired, as 
required by Diagnostic Code 6276, it was absent on 
examination of the injured portion of the anterior third of 
the tongue on VA testing.  Sensation also was diminished in 
the anterior third, and resolving all doubt in the veteran's 
favor, the Board determines that his disability picture most 
closely approximates impairment that is analogous to 
incomplete, moderate paralysis, or neuralgia, of the seventh 
cranial nerve.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, a 10 percent initial rating is warranted under 
Diagnostic Code 8407.  

A rating higher than 10 percent, regrettably, is not 
warranted because there is no evidence of neuritis, loss of 
reflexes, atrophy, and constant pain, at times excruciating, 
or paralysis-just loss of sensation and some taste.  See 
38 C.F.R. §§ 4.123, 4.124.  In fact, pain and atrophy were 
specifically ruled out on VA examination.  Therefore, the 
preponderance of the evidence is against a rating greater 
than 10 percent.  




ORDER

An initial 10 percent rating is granted for altered sensation 
of the tongue with minimal speech alteration, as a residual 
of oral trauma, subject to the laws and regulations governing 
the payment of VA compensation.  

The claim for an initial compensable rating for the loss of 
two anterior teeth, also as a residual of oral trauma, is 
denied.


REMAND

The veteran's service medical records (SMRs) show that part 
of his lower lip was traumatically avulsed.  The September 
1998 VA Speech Evaluation report shows that he had a "lump" 
of his lower lip.  VA examinations in January 2001 reveal 
that the scarring of the lower right vermilion included a 
raised "skin colored" area.  The 1.5 cm by 1 cm. irregular 
bulging scar was also described as "a little" disfiguring, 
and the color of skin.  Recurrent herpes simplex (cold sore 
disability) was also diagnosed by history, at the site of the 
scar.  However, the veteran declined to have pictures taken 
during the VA examination, and it is unclear to the Board, 
based on the current record, just how disfiguring his lip 
scar is-particularly under the new rating criteria that took 
effect on August 30, 2002.  It is also unclear whether his 
recurrent herpes simplex is related to his service-connected 
lip scar, so that additional codes may apply by analogy.  See 
38 C.F.R. § 4.119, Code 7806.  It is therefore necessary to 
try and clear up these ambiguities in the record, including, 
if necessary, by reminding the veteran how important these 
pictures of his lower lip scar are in determining whether he 
is entitled to a higher rating for it.  In the absence of 
this critical information, his claim can be denied without 
further consideration of the merits.  See 38 C.F.R. § 3.655 
(2002); Wood v. Derwinski, 1 Vet. App. 406 (1991); 
38 U.S.C.A. § 5107(a).



Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for another VA 
examination of the scar on his lower lip 
and tongue, with photographs and a 
medical nexus opinion indicating whether 
his previously diagnosed cold sore scar 
site disability (recurrent herpes 
simplex) is part and parcel of his 
service-connected injury residuals or an 
altogether separate unrelated condition.  

2.  Readjudicate the claim for an initial 
rating higher than 10 percent for the 
scar on the veteran's lower lip and 
tongue in light of the additional medical 
evidence obtained from the VA examination 
or otherwise.  If the claim continues to 
be denied, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

